DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 11, and 19 make reference to “m-wave signal(s)” However, the specification fails to sufficiently disclose what is to be considered to be an “m-wave signal”. Paragraph 0052 of the applicant’s specification discloses “The received m-wave signal 120 can be represented by at least one measured characteristic 121. The measured characteristic 121 of the received m-wave signal 120 may be any of various characteristics of the signal including, but not limited to, amplitude, bandwidth, Q-values, or frequency of the peaks and phases of the signal. If the measured characteristic 121 of the received m-wave signal 120 is the signal amplitude, the amplitude may be measured in volts output based on the frequency of the received m-wave signal 120.” However, this passages simply discloses what the various measured characteristics of an m-wave signal could be. Furthermore, an internet search discloses that an “m-wave signal” is the tracing of the earliest EMG (electromyographically) response to the stimulation of a motor nerve, which corresponds to muscle excitation through the motor axon, which is completely unrelated to the art of the present invention. Thus, specification does not reasonably describe the claimed subject matter with respect to an “m-wave signal” in such a way as to enable one of ordinary skill in the art to make the system or use the system to perform the method(s) as claimed.
Claims 2-10, 12-18, and 20 depend upon that of Claims 1, 11, and 19, and require all of the limitations of Claims 1, 11, and 19, therefore Claims 2-10, 12-18, and 20 are too considered as rejected in view of said dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 make reference to “m-wave signal(s)” However, it not clear to the examiner what is to be considered to be an “m-wave signal”. An internet search discloses that an “m-wave signal” is the tracing of the earliest EMG (electromyographically) response to the stimulation of a motor nerve, which corresponds to muscle excitation through the motor axon, which is completely unrelated to the art of the present invention. Thus, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. 
Claims 2-10, 12-18, and 20 depend upon that of Claims 1, 11, and 19, and require all of the limitations of Claims 1, 11, and 19, therefore Claims 2-10, 12-18, and 20 are too considered as rejected in view of said dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safai et al. (US 2018/0106589 A1), herein referred to as Safai.
Regarding Claim 19, Safai discloses a system (item 100, figure 1) for measuring a gap (item 144, figure 1/3) between an exterior structure (item 136, figure 1/3) and an interior structure (item 138, figure 1/3) of an assembly (aircraft components that are mated together – para. 0002-0004), wherein the exterior structure (item 136, figure 1/3) is coupled (the components are mated/connected/coupled to one another – para. 0002-0004), to the interior structure (item 138, figure 1/3), and the system (item 100, figure 1) comprises: 
	a gap sensing device (item 110, figure 1/4) comprising an electromagnetic dual-tuned resonant coil sensor (item 112, figure 1/2/4 – the signals of the sensor are electromagnetic – para. 0143; the coils are resonant coils – para. 0152; the sensor comprises transmitting (114) and receiving coils (116) that form RF antennas (186 and 188) that are capable of being tuned – para. 0168 and 0180 – therefore the configuration of the sensor is considered to be an electromagnetic dual-tuned resonant coil sensor) configured to generate a transmitted m-wave signal (item 122, figure 1 – the signal generator (184) of the transmitting system (120) which includes an oscillator is configured to produce modulated signals (130) to the transmitting coils (114) which are configured to transmit the probe signals (122) – para. 0143;0149; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143), direct the transmitted m-wave signal (item 122, figure 1 – the signal generator (184) of the transmitting system (120) which includes an oscillator is configured to produce modulated signals (130) to the transmitting coils (114) which are configured to transmit the probe signals (122) – para. 0143;0149; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143) into the assembly (item 136 and 138 shown in figure 1 that are considered to be aircraft components that are mated together – para. 0002-0004), and measure at least one characteristic (para. 0145;0187) of a received m-wave signal (item 126, figure 1) (para. 0039; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143) that exits the assembly (item 136 and 138 shown in figure 1 that are considered to be aircraft components that are mated together – para. 0002-0004) and corresponds (para. 0039) with the transmitted m-wave signal (item 122, figure 1 – the signal generator (184) of the transmitting system (120) which includes an oscillator is configured to produce modulated signals (130) to the transmitting coils (114) which are configured to transmit the probe signals (122) – para. 0143;0149; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143); and 
	a gap determination module (item 160, figure 1) configured to determine a size (para. 0114 – the virtual model (162) created by the computing system (160) provides an accurate guide to determining the size and shape of a shim to fill said gap (144) – therefore is considered as being configured to determine a size of the gap) of the gap (item 144, figure 1/3) between the exterior structure (item 136, figure 1/3) and the interior structure (item 138, figure 1/3) based at least partially on the at least one characteristic (para. 0145;0187) of the received m-wave signal (item 126, figure 1) (para. 0039; 0047; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143).
Regarding Claim 20, Safai discloses the system according to claim 19, further comprising: a test assembly (para. 0049 – a calibration gap of known size … formed in a calibration artifact/tool), wherein the gap sensing device (item 110, figure 1/4) is further configured to generate a second M-wave signal (signals used for generating calibration data as taught by Safai; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143), direct the second M-wave signal (in order to generate the disclosed calibration data, this limitation is considered taught by Safai; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143) into the test assembly (para. 0049 – a calibration gap of known size … formed in a calibration artifact/tool), and measure at least one characteristic of a received second M-wave signal (in order to generate the disclosed calibration data, this limitation is considered taught by Safai; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143) that exits the test assembly (para. 0049 – a calibration gap of known size … formed in a calibration artifact/tool) and corresponds with the second M-wave signal (signals used for generating calibration data as taught by Safai; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143); and a calibration module (within computing system 160, figure 1) configured to generate calibration data (calibration values/models – para. 0261) based on the at least one characteristic of the received second M-wave signal (the disclosed calibration data is considered to be generated based on calibration signals used to create a reference measurement and thus, this limitation is considered taught by Safai; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143); wherein the gap determination module (item 160, figure 1) is configured to determine the size of the gap (item 144 based on item 134, figure 1 – para. 0261) based on a comparison between the calibration data and the at least one characteristic of the received m-wave signal (para. 0261 – “For each of measurement sites 118, measured response signals 126 may be compared to calibrated values and/or models of response signals to determine separation distances 134.”; the m-wave signals are considered to be electromagnetic signals and thus are considered taught as Safai discloses signals of the sensor are electromagnetic – para. 0143).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to measuring gaps, and more particularly to measuring inaccessible gaps between an exterior structure and an interior structure coupled to the exterior structure.
EXAMINER’S NOTE: No prior art rejections are being submitted with respect to the methods of Claims 1 and 9 because Safai completely teaches away from the limitation reciting “directing a transmitted m-wave signal from an exterior surface of the exterior structure into the exterior structure and the interior structure” as it explicitly discloses the insertion of the gap sensing device between the two surfaces/components (para. 0009, 0011, and step 402 of method 420 shown in Figure 7) and thus cannot direct the transmitted signal from an exterior surface of an exterior structure, through the exterior surface and into the interior surface. See Figure 1 of ‘589 – the gap sensing device (112) transmits the signal into the interior surface (140) of the exterior structure (136). All of the other limitations are considered taught by Safai, however the remaining references cited fail to provide motivation to one of ordinary skill in the art use the system and particularly the gap sensing device of claim 19 relative to the method of Claims 1 and 11. That said Claims 1 and 9 and their depending claims are not considered as allowed in view of the 35 U.S.C. 112(a) rejection made with respect to the “m-wave signal” limitation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858